   Case: 1:18-cr-00286 Document #: 226 Filed: 09/21/20 Page 1 of 5 PageID #:1391




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 18 CR 286
                v.
                                              Judge Matthew F. Kennelly
 XAVIER ELIZONDO, and
 DAVID SALGADO

GOVERNMENT’S RESPONSE TO JOINT MOTION FOR MISCELLANEOUS
                        RELIEF

         Pursuant to the Court’s order of September 14, 2020, the United States of

America, by JOHN R. LAUSCH, JR., United States Attorney for the Northern

District of Illinois, respectfully submits this response to the defendants’ joint motion

for miscellaneous relief filed by counsel representing defendants in separate civil

litigation.

                                  FACTS AND ANALYSIS

         1.    There is no general protective order in this case. There is only a limited

protective order that governs defense counsels’ handling of City of Chicago (the

“City”) employee complaint histories and complaint register logs. R. 53. The current

motion does not appear to implicate that order, expect possibly to the limited extent

noted below. The government is not aware of any reason why the defendants cannot

share the materials that they received in discovery in this case with their civil

attorneys, except with regard to the limited City materials covered by the protective

order.
   Case: 1:18-cr-00286 Document #: 226 Filed: 09/21/20 Page 2 of 5 PageID #:1392




      2.     The motion does not belong in this Court, except possibly to the limited

extent that defendants are asking this Court to modify the protective order discussed

above to allow criminal defense counsel to share the limited information covered by

that protective order with defendants’ civil defense counsel. This Court has entered

final judgment as to both defendants, and both defendants have filed notices of

appeal. See R. 198, 200, 207, 217. Consequently, this Court retains only limited

“ancillary jurisdiction” which does not include jurisdiction over the matters discussed

in the motion. United States v. Wahi, 850 F.3d 296, 298 (7th Cir. 2017), citing

Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375, (1994) (holding

that ancillary jurisdiction exists for the two limited purposes of (1) permitting

factually interdependent claims to be resolved in a single proceeding; and (2) enabling

the court to “manage its proceeding, vindicate its authority, and effectuate its

decrees”); see also U.S. v. Hocking, 841 F.2d 735, 736 (7th Cir. 1988) (“District courts

lose jurisdiction over most motions on the filing of a notice of appeal”).

      3.     The motion raises a civil discovery matter that should be brought before

the court handling the relevant civil suit(s), or, to the extent that previously

undisclosed grand jury materials are sought, the chief judge. See Local Criminal Rule

6.1 (“All matters pertaining to grand juries shall be heard by the chief judge or his or

her designee.”). See, e.g., In re Watts, 19 CV 1717, R. 153, 1 n. 1 (explaining that,

pursuant to Local Criminal Rule 6.1, the chief judge was handling a motion to disclose




                                           2
   Case: 1:18-cr-00286 Document #: 226 Filed: 09/21/20 Page 3 of 5 PageID #:1393




grand jury transcripts that was filed in coordinated pretrial proceedings overseen by

a different district court judge).

       4.     Notwithstanding the above, it is the government’s position that

defendants are restricted from disseminating to other parties (including the City)

Title III materials that have not been publicly disclosed, at least absent prior judicial

authorization. See United States v. Dorfman, 690 F.2d 1230, 1233 (7th Cir. 1982) (18

U.S.C. § 2517 bars all disclosures of Title III materials that it does not explicitly

permit); but see Securities and Exchange Commission vs. Rajaratnam, 622 F.3d 150

(2d Cir. 2010) (Section 2517 does not preclude all disclosures that it does not expressly

permit, but courts must balance civil litigants’ need for Title III materials against

competing privacy interests before authorizing civil defendants to disclose Title III

materials received in discovery in parallel criminal proceedings).

       5.     Further, although Rule 6(e) does not apply to the defendants and there

is no protective order covering the grand jury materials in this case, “residual secrecy”

interests nevertheless adhere to the materials. See State of Illinois v. Sarbaugh, 552

F.2d 768, 775 (7th Cir. 1977). Consequently, if litigants seek grand jury materials,

they should file a motion before the chief judge pursuant to Rule 6(e)(3)(E)(i), rather

than subpoena the defendants for the materials. See, e.g., In re Sulfuric Acid Antitrust

Litigation, 2004 WL 769376, *3-5 (N.D. Ill. 2004) (denying motion to compel civil

defendants from turning over grand jury materials because, although civil defendants

are not specifically identified as category of person subject to Rule 6(e), requested


                                           3
   Case: 1:18-cr-00286 Document #: 226 Filed: 09/21/20 Page 4 of 5 PageID #:1394




production would result in disclosure of matters occurring before the grand jury);

Board of Ed. Of Evanston Tp. High School Dist. No. 202, Cook County, Ill. v. Admiral

Heating and Ventilation, Inc., 513 F.Supp. 600, 604 (N.D. Ill. 1981) (“Grand jury

secrecy would be emasculated if a party seeking discovery of its proceedings could do

so by routinely obtaining that information from . . . defendants”).

      6.     The City has never subpoenaed the government for its “criminal

prosecution file,” as motion states. R. 220, 4. Rather, in June 2020, the City issued

subpoenas to defense counsel that sought “all discovery” items that defense counsel

had received in this case R. 220-1, 3. When the government learned of these

subpoenas, it contacted the City to explain certain concerns, including the concerns

regarding previously undisclosed Title III and grand jury materials explained above.

      7.     As a compromise, the government agreed to produce for the City all

evidence introduced publicly at trial and sentencing, including grand jury and Title

III materials. The government produced those materials to the City on September

16, 2020. The City, in turn, agreed to withdraw its subpoenas to defense counsel

while it reviews the government’s production and determines whether to seek

additional materials.

      8.     The defendants have never subpoenaed or otherwise requested

discovery materials from the government in connection with the civil litigation.

      9.     The government will continue to work cooperatively with the City and

with defendants, if asked. If, ultimately, the parties are unable to resolve their


                                          4
   Case: 1:18-cr-00286 Document #: 226 Filed: 09/21/20 Page 5 of 5 PageID #:1395




discovery requests out of court, the City and/or the third parties should seek relief in

the court handling the applicable civil suit(s) or with the chief judge.

                                     CONCLUSION

      WHEREFORE, the government respectfully moves this Court to DENY the

third parties’ joint motion for miscellaneous relief without prejudice to refiling in the

proper forum.

                                         Respectfully submitted,
                                         JOHN R. LAUSCH, JR.
                                         United States Attorney

                                  By:    /s/ Sean Franzblau
                                         SEAN J.B. FRANZBLAU
                                         ANKUR SRIVASTAVA
                                         Assistant U.S. Attorney
                                         219 South Dearborn St., Rm. 500
                                         Chicago, Illinois 60604
                                         (312) 353-5305

Dated: September 21, 2020




                                           5
